DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is in response to the application filed on June 01, 2020.
 	
 	Claims 1-20 are pending.

	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the claims recite a machine-readable storage media wherein the claim nor specification limit the definition of said media to non-transitory storage mediums, therefore failing to meet the claim requirement of statutory subject matter.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over McCausland (U.S. PGPub. No. 2006/0236221) in view of Lutz (U.S. PGPub. No. 2017/0353577).

 	As to Claims 1, 14 and 17, McCausland discloses a system, comprising: a processor; and a memory that stores executable instructions which, when executed by the processor, facilitate performance of operations (Media Services Platform 101, Figure 1), the operations comprising: receiving a request for a user interface object, in which the request comprises an identifier of the user interface object and the request is associated with client-specific information (A request for a digital asset, (i.e. user interface object), associated with a profile and parameters related to the digital asset, (i.e. client-specific information) is received. Step 221, Figure 2B; Paragraph 0062); 
 	generating response data in response to the request, comprising obtaining data of the user interface object in a general form (A response is generated by receiving the digital asset. Step 221, Figure 2B; Paragraph 0062), selecting a template based on the client-specific information (A template based on the profile and parameters associated with the user is selected. Step 223, Figure 2B; Paragraph 0062), and customizing the data in the general form into customized data in a client-specific form based on the template (The digital asset is customized according to the template, creating a customized digital asset to deliver to the user. Step 229, Figure 2B; Paragraph 0063). 
McCausland delivers said asset directly to the user.  Therefore, McCausland fails to disclose determining a location in a cache based on the identifier of the user interface object; and caching the response data at the location in the cache.
 	Lutz, in the same field of endeavor, teaches determining a location in a cache based on the identifier of the user interface object (Upon receiving a data item for writing to the cache, a cache location may be determined based upon an identifier of the data item. Paragraph 0091); and 
 	caching the response data at the location in the cache (The data item is cached at the location based upon the identifier. Paragraph 0091).
 	At the time of filing, it would have been obvious to a person of ordinary skill in the art to have combined the system of customizing objects as taught by McCausland, with determining a location to store said object in a cache as taught by Lutz.  The motivation would have been to increase the efficiency of storing and retrieving the object by using a cache instead of conventional storage.

 	As to Claim 2, McCausland-Lutz teach the system as previously discussed in Claim 1.  Lutz further teaches wherein the cache is coupled to a front-end data service (Front-end Distributed Cache 110 is coupled to the Front-end Data Service 104. Paragraph 0022).

	As to Claim 3, McCausland-Lutz teach the system as previously discussed in Claim 2.  Lutz further teaches wherein the cache a REDIS cache shared among request handling servers of the front-end data service (Front-end Distributed Cache 110 is a REDIS cache shared among Request Handling Servers 106m. Paragraph 0022).

	As to Claim 4, McCausland-Lutz teach the system as previously discussed in Claim 1.  Lutz further teaches wherein the obtaining the data of the user interface object in the general form comprises (Requested data is obtained from the Back-End Data Service 114. Paragraph 0023).

	As to Claim 5, McCausland-Lutz teach the system as previously discussed in Claim 1.  McCausland further teaches wherein the response data is maintained as part of a graph (Asset Manager 301 maintains and stores Digital Assets as a graph. Figure 4; Paragraphs 0066-0067 and 0078).

	As to Claim 6, McCausland-Lutz teach the system as previously discussed in Claim 1.  McCausland further teaches wherein the client-specific information is first client-specific information, wherein the response data is first response data, wherein the template is a first template, wherein the customized data is first customized data in a first client-specific form, and wherein the operations further comprise generating second response data, comprising selecting a second template based on the second client-specific information and customizing the data in the general form into second customized data in a second client-specific form based on the second template  (Each digital asset is customized according to the related template chosen, creating a second customized digital asset to deliver to the user. Step 229, Figure 2B; Paragraph 0063).

	As to Claim 7, McCausland-Lutz teach the system as previously discussed in Claim 6.  Lutz further teaches wherein the location in the cache is a first location based on the identifier of the user interface object and the first client specific information  (Upon receiving a data item for writing to the cache, a cache location may be determined based upon an identifier of the data item. Paragraph 0091); and wherein the operations further comprise determining a second location in the cache based on the identifier of the user interface object and the second client- specific information, and caching the second response data at the second location (Each subsequent data item for writing to the cache is written at new, i.e. second, location based on the identifier identifying a second subsequent data item. Paragraph 0091).

	As to Claims 8 and 15, McCausland-Lutz teach the system as previously discussed in Claim 7.  Lutz further teaches wherein the operations further comprise receiving a client request for the user interface object from a client device, the client request providing an identifier of the user interface object and the client request associated with the first client-specific information, obtaining the first response data from the cache location based on the identifier of the user interface object and the first client-specific information, and returning the first response data in response to the client request (Client requests for a data item is received and response retrieved from a cache location based on the identifier in the request and returned to the requesting client. Paragraph 0090).

	As to Claims 9 and 16, McCausland-Lutz teach the system as previously discussed in Claim 1.  McCausland further teaches wherein the customizing the data in the general form into the customized data in the client-specific form based on the template comprises formatting the customized data based on the template (The digital asset is customized, i.e. ‘formatted’, according to the template, creating a customized digital asset to deliver to the user. Step 229, Figure 2B; Paragraph 0063).

	As to Claims 10 and 18, McCausland-Lutz teach the system as previously discussed in Claim 1.  McCausland further teaches wherein the customizing the data in the general form into the customized data in the client-specific form based on the template comprises shaping the customized data based on the template (The digital asset is customized, i.e. ‘shaped’, according to the template, creating a customized digital asset to deliver to the user. Step 229, Figure 2B; Paragraph 0063).

Claim 11, McCausland-Lutz teach the system as previously discussed in Claim 1.  McCausland further teaches wherein the client-specific information comprises at least one of: client device class data, client device type data, or client device software version data (Profile of the receiving device. Paragraph 0062).

	As to Claim 13, McCausland-Lutz teach the system as previously discussed in Claim 1.  McCausland further teaches wherein the operations further comprise receiving a client request for the user interface object from a client device, the client request providing an identifier of the user interface object, obtaining the response data based on the identifier of the user interface object, and returning the response data in response to the client request (A client request is transmitted and response is generated by receiving the digital asset. Step 221, Figure 2B; Paragraph 0062).
	
	As to Claim 19, McCausland-Lutz teach the one or more machine-readable storage media as previously discussed in Claim 17.  Lutz further teaches wherein the operations further comprise receiving a client request comprising the graph node identifier, wherein the client request is associated with the device code, determining the location in the front-end data service cache based on the graph node identifier and the device code, obtaining the response data from the location in the front-end data service cache, and returning the response data in response to the client request (Front-end Distributed Cache 110 is coupled to the Front-end Data Service 104 for returning response data in response to the client request to the client. Paragraph 0022).


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over McCausland (U.S. PGPub. No. 2006/0236221) in view of Lutz (U.S. PGPub. No. 2017/0353577) and in further view of Heller (U.S. Patent No. 9,419,852).

 	As to Claim 12, McCausland-Lutz teach the system as previously discussed in Claim 1.  However McCausland-Lutz fail to teach obtaining the client-specific information based upon information in the token.
 	Heller, in the same field of endeavor, teach obtaining the client-specific information based upon information in the token (Client characteristics are identified by the requesting Client request and token. Column 4, Lines 5-37 and Column 6, Lines 6-64).
 	At the time of filing, it would have been obvious to a person of ordinary skill in the art to have combined the data service as taught by McCausland, with including a client token as taught by Heller.  The motivation would have been to have the client send device information to the server to ease the complexity of the server having to maintain client information.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert B McAdams whose telephone number is (571)270-3309. The examiner can normally be reached Monday - Thursday 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.B.M./Examiner, Art Unit 2456                                                                                                                                                                                                        /PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2456